Exhibit 10.5

AMENDED AND RESTATED

DISCOUNT MBS MULTIFAMILY NOTE

(Moanalua Hillside Apartments)

 

US $111,920,000.00

   June 1, 2007

FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of FANNIE MAE, a federally-chartered and
stockholder-owned corporation organized and existing under the Federal National
Mortgage Association Charter Act, 12 U.S.C. §1716 et seq., the principal sum of
One Hundred Eleven Million Nine Hundred Twenty Thousand and 00/100 Dollars
(US $111,920,000.00), with interest on the unpaid principal balance at the rates
applicable from time to time set forth in this Amended and Restated Discount MBS
Multifamily Note (the “Note”).

A Discount MBS Multifamily Note (the “Original Note”) in the original principal
amount of $75,000,000.00, dated January 13, 2005, was executed by Borrower in
favor of Deutsche Bank Berkshire Mortgage, Inc., a Delaware corporation
(“DBBM”), and secured, inter alia, by a Multifamily Mortgage, Assignment of
Rents and Security Agreement (as amended from time to time, the “Original
Security Instrument”) dated as of January 13, 2005, made by Borrower in favor of
DBBM, recorded with the Office of the Assistant Registrar of the Land Court of
the State of Hawaii as Document No. 3218129, encumbering a certain multifamily
property known as Moanalua Hillside Apartments in Honolulu, Honolulu County,
Hawaii (the “Property”). The Original Note was previously endorsed by DBBM in
favor of Fannie Mae and the Original Security Instrument was assigned by DBBM to
Fannie Mae pursuant to an Assignment of Multifamily Mortgage, Assignment of
Rents and Security Agreement dated as of January 13, 2005, filed with the Office
of the Assistant Registrar of the Land Court of the State of Hawaii as Document
No. 3220351.

Borrower and Fannie Mae desire to and hereby amend and restate the Original Note
in its entirety to reflect an increase in the note amount, an extension of the
term and certain other modifications, as hereinafter set forth.

1. Defined Terms. As used in this Note, (i) the term “Lender” means the holder
of this Note, and (ii) the term “Indebtedness” means the principal of, interest
on, or any other amounts due at any time under, this Note, the Security
Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances to protect the security of the Security
Instrument under Section 12 of the Security Instrument. Event of Default, Key
Principal and other capitalized terms used but not defined in this Note shall
have the meanings given to such terms in the Security Instrument (as defined in
Paragraph 7).

2. Address for Payment. All payments due under this Note shall be payable at c/o
Deutsche Bank Berkshire Mortgage, Inc., One Beacon Street, 14th floor, Boston,
Massachusetts 02108, or such other place as may be designated by written notice
to Borrower from or on behalf of Lender.

3. Discount Mortgage Backed Security. The original stated principal amount of
this Note shall be funded by the issuance of a discount mortgage backed security
in the face amount of this Note (the “DMBS”). The original stated principal
amount of this Note shall be equal to the sum of (i) the price (the “Price”) of
the initial DMBS and (ii) the discount (the “Discount”) of the initial DMBS. The
Price is equal

 

Page 1



--------------------------------------------------------------------------------

to the proceeds of the sale of the DMBS and the Discount is an amount equal to
the difference between (i) the face amount of the DMBS and (ii) the Price of the
DMBS. Except as provided in Paragraph 4(a), the proceeds made available by
Lender to Borrower shall equal the Price of the DMBS. Except for the initial
DMBS which shall be issued for the period from June 1, 2007 to August 1, 2007,
and subject to the last sentence of Paragraph 12(b)(1), each DMBS shall be
issued for a three month period. Except for the initial DMBS if not issued on
the first day of the month as specified in the preceding sentence, the issuance
date for each DMBS shall be the first day of a month and the maturity date for
each DMBS shall be the first day of the month following such three month period.
For example, the maturity date for a DMBS issued on December 1 is March 1.
Provided, however, that Borrower may request the issuance of a DMBS with a
maturity date shorter or longer than three months (but in no event shorter than
one month or longer than nine months) in accordance with the terms and
conditions of the last sentence of Paragraph 12(b)(1). The entire unpaid
principal of the Note will be due and payable by the Borrower to the Lender on
the maturity date of the outstanding DMBS unless the outstanding DMBS is renewed
with a new DMBS or converted to a fixed rate to take effect on the maturity date
of the outstanding DMBS.

4. Payment of Principal and Interest. Principal and interest on this Note shall
be paid as follows:

(a) The original proceeds in the amount of $75,000,000 under this Note were made
available to Borrower on January 13, 2005 and additional proceeds in the amount
of $36,920,000 under this Note were made available to Borrower on June 1, 2007
(the “Disbursement Date”). The issuance date of the initial DMBS which shall
include the original proceeds and the additional proceeds is June 22, 2007 (the
“Settlement Date”). The Borrower shall pay interest on the amount disbursed on
the Disbursement Date for the partial month period beginning on the Disbursement
Date and ending on and including the Settlement Date, at a rate per annum equal
to 5.18.

(b) Borrower shall pay, in immediately available funds, (1) on the Disbursement
Date, an amount equal to the sum of (i) the Discount of the initial DMBS, (ii) a
sum equal to two thirds of the estimated Discount on the next succeeding 3-month
DMBS to be issued August 1, 2007, (iii) an amount equal to seventy and  7/10
(70.7) basis points (.707%) times the outstanding principal amount divided by 12
(less any amounts paid by Borrower pursuant to Paragraph 4(b)(2)(ii) of the
Original Note with respect to such period, if any), and (iv) the amount of
interest due pursuant to Paragraph 4(a) above, and (2) thereafter, until the
Maturity Date, consecutive monthly payments on the first day of each month
beginning July 1, 2007, in an amount equal to the sum of (i) one third ( 1/3) of
the Discount calculated on the then outstanding DMBS and (ii) an amount equal to
seventy and  7/10 (70.7) basis points (.707%) times the outstanding principal
amount divided by 12. Payments must be received by Lender not later than 5 p.m.
Pacific Time on the date due. Notwithstanding the foregoing provisions of
Paragraph 4(b)(2)(i) above and provided that Borrower has made all payments
required under Paragraph 4(d) below, Borrower shall not be obligated to make the
monthly payment described in Paragraph 4(b)(2)(i) during the last 3 months prior
to the Maturity Date.

(c) Not less than 20 days prior to the maturity date of each DMBS, Lender shall
notify Borrower (in the manner specified in the Security Instrument (defined
below) for giving notices) that the outstanding DMBS is scheduled to mature on
its maturity date and offer Borrower the opportunity to have a new DMBS issued
on such maturity date. If Borrower elects to have the Indebtedness refinanced
with a new DMBS, not less than three (3) Business Days prior to the maturity
date of the maturing DMBS, Lender shall notify Borrower of the Discount on the
new DMBS to be issued by sending Borrower the Rate Confirmation Form attached
hereto as Schedule D. Borrower shall execute and return Schedule D to the Lender
not later

 

Page 2



--------------------------------------------------------------------------------

than one (1) Business Day prior to the issuance date of the new DMBS. For
purposes of this Note, a “Business Day” means any day other than a Saturday,
Sunday or any other day on which Lender is not open for business.

(d) If the amount of the Discount for the new DMBS to be issued is greater than
the Discount for the outstanding DMBS, then not less than two (2) Business Days
prior to the maturity date of the outstanding DMBS the Borrower shall pay to the
Lender the aggregate amount of such difference. If the amount of the Discount
for the new DMBS is less than the Discount for the outstanding DMBS, the
aggregate amount of such difference shall be credited against the regular
monthly installment due on the first day of the month immediately following the
issuance date of the new DMBS.

(e) If Borrower timely exercises its option to convert the interest rate on this
Note to a fixed rate pursuant to the Amended and Restated Conversion Agreement
dated the same day as this Note between the Borrower and Lender (the “Conversion
Agreement”), Borrower will execute the DMBS Multifamily Note Modification
Agreement (the form of which is attached to the Conversion Agreement as Exhibit
A) to reflect the fixed rate established in accordance with the terms of the
Conversion Agreement.

(f) Any remaining principal and all other amounts due under this Note or any of
the Loan Documents, if not sooner paid, shall be due and payable on the Maturity
Date. Failure to pay such amounts on the Maturity Date shall result in the
immediate imposition of the Default Rate (as defined in Paragraph 10) on such
unpaid amounts.

5. Maturity Date: February 1, 2015, or any earlier date on which the unpaid
principal balance of this Note becomes due and payable by acceleration or
otherwise.

6. Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion. Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

7. Security. The Indebtedness is secured, among other things, by an Amended and
Restated Multifamily Mortgage, Assignment of Rents and Security Agreement dated
as of the date of this Note (the “Security Instrument”), and reference is made
to the Security Instrument for other rights of Lender concerning the collateral
for the Indebtedness.

8. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, the prepayment premium payable under Paragraph
12, if any, and all other amounts payable under this Note and any other Loan
Document shall at once become due and payable, at the option of Lender, without
any prior notice to Borrower. Lender may exercise this option to accelerate
regardless of any prior forbearance.

9. Late Charge. If any monthly amount payable under this Note or under the
Security Instrument or any other Loan Document is not received by Lender within
five (5) days after Lender has notified Borrower that such amount is due and has
not been paid, Borrower shall pay to Lender, immediately and without demand by
Lender, a late charge equal to five percent (5%) of such amount; provided,

 

Page 3



--------------------------------------------------------------------------------

however, that if the payment due on the Maturity Date is not received by Lender
on the date such payment is due, Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to five percent (5%) of such
amount. Borrower acknowledges that its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the loan
evidenced by this Note (the “Loan”), and that it is extremely difficult and
impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Paragraph represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Paragraph 10.

10. Default Rate. So long as any monthly installment or any other payment due
under this Note remains past due for thirty (30) days or more, or if any payment
due on the Maturity Date is not paid on the Maturity Date, interest under this
Note shall accrue on the unpaid principal balance from the earlier of the due
date of the first unpaid monthly installment or other payment due, as
applicable, at a rate (the “Default Rate”) equal to the lesser of (i) the sum of
the rate at which deposits in United States Dollars in amounts approximately
equal to the outstanding principal amount and with three-month maturities are
offered in immediately available funds in the London Interbank Market by leading
banks in the Eurodollar market as of 11:00 a.m. (London Time), as published
daily by Telerate News Service on Telerate page 3750, plus four hundred
(400) basis points (4.00%) as determined by Lender, and (ii) the maximum
interest rate which may be collected from Borrower under applicable law. If the
Telerate News Service is no longer available, or is no longer posted through
electronic transmission, Lender will choose a new service that provides
comparable information and provide notice thereof to Borrower. If the unpaid
principal balance and all other payments required under this Note are not paid
in full on the Maturity Date, the unpaid principal balance and all such other
required payments shall bear interest from the Maturity Date at the Default
Rate. Borrower also acknowledges that its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan,
that, during the time that any payment under this Note is delinquent, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any payment due
under this Note is delinquent, Lender’s risk of nonpayment of this Note will be
materially increased and Lender is entitled to be compensated for such increased
risk. Borrower agrees that the increase in the rate of interest payable under
this Note to the Default Rate represents a fair and reasonable estimate, taking
into account all circumstances existing on the date of this Note, of the
additional costs and expenses Lender will incur by reason of the Borrower’s
delinquent payment and the additional compensation Lender is entitled to receive
for the increased risks of nonpayment associated with a delinquent loan.

11. Limits on Personal Liability.

(a) Except as otherwise provided in this Paragraph 11, neither Borrower nor its
members or non-member manager shall have any personal liability under this Note,
the Security Instrument or any other Loan Document for the repayment of the
Indebtedness or for the performance of any other obligations of Borrower under
the Loan Documents, and Lender’s only recourse for the satisfaction of the
Indebtedness and the performance of such obligations shall be Lender’s exercise
of its rights and remedies with respect to the Mortgaged Property and any other
collateral held by Lender as security for the Indebtedness.

(b) Borrower, but not its members or non-member manager, or their respective
partners, members, shareholders, directors, officers, employees, trustees,
beneficiaries, constituents, legal or personal

 

Page 4



--------------------------------------------------------------------------------

representatives, successors or assigns, shall be personally liable to Lender for
the repayment of a portion of the Indebtedness equal to any loss or damage
suffered by Lender as a result of (1) failure of Borrower to pay to Lender upon
demand after an Event of Default, all Rents due after the earlier of (i) a
declaration of default, or (ii) the occurrence of an Event of Default, to which
Lender is entitled under Section 3(a) of the Security Instrument, and the amount
of all security deposits collected by Borrower from tenants then in residence;
(2) failure of Borrower to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument; (3) failure of Borrower to
comply with Section 14(d) or 14(e) of the Security Instrument relating to the
delivery of books and records, statements, schedules and reports; (4) fraud or
written material misrepresentation by Borrower or any officer, director,
partner, member or employee of Borrower in connection with the application for
or creation of the Indebtedness or any request for any action or consent by
Lender; or (5) failure to apply Rents due after the earlier of (i) a declaration
of default, or (ii) an Event of Default, first, to the payment of reasonable
operating expenses (other than Property management fees that are not currently
payable pursuant to the terms of an Assignment of Management Agreement or any
other agreement with Lender executed in connection with the Loan) and then to
the Indebtedness payable under this Note, the Security Instrument or any other
Loan Document (except that Borrower will not be personally liable (i) to the
extent that Borrower lacks the legal right to direct the disbursement of such
sums because of a bankruptcy, receivership or similar judicial proceeding, or
(ii) with respect to Rents that are distributed in any calendar year if Borrower
has paid all operating expenses and debt service amounts for that calendar
year).

(c) Borrower, but not its members or non-member manager, or their respective
partners, members, directors, officers, employees, trustees, beneficiaries,
constituents, legal or personal representatives, successors or assigns, shall
become personally liable to Lender for the repayment of all of the Indebtedness
upon the occurrence of any of the following Events of Default: (1) Borrower’s
acquisition of any property or operation of any business not permitted by
Section 33 of the Security Instrument; or (2) a Transfer that is an Event of
Default under Section 21(a) of the Security Instrument, unless consented to by
Lender pursuant to Section 21(c) of the Security Instrument.

(d) To the extent that Borrower has personal liability under this Paragraph 11,
Lender may exercise its rights against Borrower personally without regard to
whether Lender has exercised any rights against the Mortgaged Property or any
other security, or pursued any rights against any guarantor, or pursued any
other rights available to Lender under this Note, the Security Instrument, any
other Loan Document or applicable law. For purposes of this Paragraph 11, the
term “Mortgaged Property” shall not include any funds that (1) have been applied
by Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.

12. Voluntary and Involuntary Prepayments.

(a) Borrower may voluntarily prepay all (but not less than all) of the
Indebtedness evidenced hereby.

(b) A prepayment premium shall be payable in connection with any prepayment made
under this Note as provided below:

(1) At any time Borrower may voluntarily prepay all, but not less than all, of
the unpaid principal balance of this Note on any DMBS maturity date if Borrower
has given Lender at least thirty (30) days prior notice of its intention to make
such prepayment. Such prepayment shall be

 

Page 5



--------------------------------------------------------------------------------

made by paying (A) the amount of principal being prepaid, (B) all other sums due
Lender at the time of such prepayment, and (C) the applicable prepayment premium
calculated pursuant to Schedule A, if any. For all purposes any prepayment
received by Lender on any day other than the maturity date of the then
outstanding DMBS shall be deemed to have been received on the maturity date of
the then outstanding DMBS. Borrower may request the issuance of a DMBS with a
maturity date shorter or longer than three (3) months (but in no event shorter
than one (1) month or longer than nine (9) months) but only to facilitate
(A) the scheduling of a prepayment in connection with the sale of the Mortgaged
Property, or (B) the refinancing of the Loan.

(2) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (A) all other sums due
Lender under this Note and the other Loan Documents, and (B) the applicable
prepayment premium calculated pursuant to Schedule A, if any.

(3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of
the applicable prepayment premium calculated pursuant to Schedule A, if any. The
amount of any such partial prepayment shall be computed so as to provide to
Lender a prepayment premium computed pursuant to Schedule A without Borrower
having to pay out-of-pocket any additional amounts.

(c) Notwithstanding the provisions of Paragraph 12(b), no prepayment premium
shall be payable with respect to (A) any prepayment made no more than twelve
(12) months before the Maturity Date, or (B) any prepayment occurring as a
result of the application of any insurance proceeds or condemnation award under
the Security Instrument.

(d) Schedule A is hereby incorporated by reference into this Note.

(e) Any required prepayment of less than the unpaid principal balance of this
Note shall not extend or postpone the due date of any subsequent payment or
change the amount of such payments, unless Lender agrees otherwise in writing.

(f) Borrower recognizes that any prepayment of the unpaid principal balance of
this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth on Schedule A represents a reasonable estimate of
the damages Lender will incur because of a prepayment.

(g) Borrower further acknowledges that the prepayment premium provisions of this
Note are a material part of the consideration for the loan evidenced by this
Note, and acknowledges that the terms of this Note are in other respects more
favorable to Borrower as a result of the Borrower’s voluntary agreement to the
prepayment premium provisions.

13. Costs and Expenses. Borrower shall pay on demand all expenses and costs,
including fees

 

Page 6



--------------------------------------------------------------------------------

and out-of-pocket expenses of attorneys and expert witnesses and costs of
investigation, incurred by Lender as a result of any default under this Note or
in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.

14. Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

15. Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, Key Principal, and all
endorsers and guarantors of this Note and all other third party obligors.

16. Loan Charges. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower in connection with the Loan is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of the Note. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.

17. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.

18. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.

19. Governing Law. The law of the State of Hawaii shall govern this Note.

20. Captions. The captions of the paragraphs of this Note are for convenience
only and shall be disregarded in construing this Note.

21. Notices. All notices, demands and other communications required or permitted
to be given by Lender to Borrower pursuant to this Note shall be given in
accordance with Section 31 of the Security Instrument.

 

Page 7



--------------------------------------------------------------------------------

22. Consent to Jurisdiction and Venue. Borrower and Key Principal each agrees
that any controversy arising under or in relation to this Note shall be
litigated exclusively in the State of Hawaii (the “Property Jurisdiction”). The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies which
shall arise under or in relation to this Note. Borrower and Key Principal each
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.

23. WAIVER OF TRIAL BY JURY. BORROWER, KEY PRINCIPAL AND LENDER EACH (A) AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE
OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY PRINCIPAL AND BORROWER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

ATTACHED SCHEDULES. The following Schedules are attached to this Note:

 

x   Schedule A   Prepayment Premium (required) x   Schedule B   Modifications to
Multifamily Note ¨   Schedule C   Payment Amortization Schedule x   Schedule D  
DMBS Rate Confirmation Form

 

Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative.

 

BORROWER:

DEG RESIDENTIAL, LLC,

a Delaware limited liability company

By:

  Douglas Emmett Management, Inc.,   a Delaware corporation, its Manager  

By:

 

 

 

Name:

  William Kamer  

Title:

  Chief Financial Officer

68-0599468

Borrower’s Employer ID Number

 

Page 9



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF KEY PRINCIPAL TO

PERSONAL LIABILITY FOR EXCEPTIONS TO NON-RECOURSE LIABILITY

Key Principal, who has an economic interest in Borrower or who will otherwise
obtain a material financial benefit from the Loan, hereby absolutely,
unconditionally and irrevocably agrees to pay to Lender, or its assigns, on
demand, all amounts for which Borrower is personally liable under Paragraph 11
of the Amended and Restated Discount MBS Multifamily Note to which this
Acknowledgment is attached (the “Note”). The obligations of Key Principal shall
survive any foreclosure proceeding, any foreclosure sale, any delivery of any
deed in lieu of foreclosure, and any release of record of the Security
Instrument. Lender may pursue its remedies against Key Principal without first
exhausting its remedies against the Borrower or the Mortgaged Property. All
capitalized terms used but not defined in this Acknowledgment shall have the
meanings given to such terms in the Security Instrument. As used in this
Acknowledgment, the term “Key Principal” (each if more than one) shall mean only
those individuals or entities that execute this Acknowledgment.

The obligations of Key Principal shall be performed without demand by Lender and
shall be unconditional irrespective of the genuineness, validity, or
enforceability of the Note, or any other Loan Document, and without regard to
any other circumstance that might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Key Principal, for itself only and not in
its capacity as a member of Borrower, hereby waives the benefit of all
principles or provisions of law, which are or might be in conflict with the
terms of this Acknowledgment, and agrees that Key Principal’s obligations shall
not be affected by any circumstances that might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Key Principal, for itself only
and not in its capacity as a member of Borrower, hereby waives the benefits of
any right of discharge and all other rights under any and all statutes or other
laws relating to guarantors or sureties, to the fullest extent permitted by law,
diligence in collecting the Indebtedness, presentment, demand for payment,
protest, all notices with respect to the Note including this Acknowledgment,
which may be required by statute, rule of law or otherwise to preserve Lender’s
rights against Key Principal under this Acknowledgment, including notice of
acceptance, notice of any amendment of the Loan Documents, notice of the
occurrence of any default or Event of Default, notice of intent to accelerate,
notice of acceleration, notice of dishonor, notice of foreclosure, notice of
protest, notice of the incurring by Borrower of any obligation or indebtedness
and all rights to require Lender to (a) proceed against Borrower, (b) proceed
against any general partner of Borrower, (c) proceed against or exhaust any
collateral held by Lender to secure the repayment of the Indebtedness, or (d) if
Borrower is a partnership, pursue any other remedy it may have against Borrower,
or any general partner of Borrower.

At any time without notice to Key Principal, and without affecting the liability
of Key Principal hereunder, (a) the time for payment of the principal of or
interest on the Indebtedness may be extended or the Indebtedness may be renewed
in whole or in part; (b) the time for Borrower’s performance of or compliance
with any covenant or agreement contained in the Note, or any other Loan
Document, whether presently existing or hereinafter entered into, may be
extended or such performance or compliance may be waived; (c) the maturity of
the Indebtedness may be accelerated as provided in the Note or any other Loan
Document; (d) the Note or any other Loan Document may be modified or amended by
Lender and Borrower in any respect, including an increase in the principal
amount; and (e) any security for the Indebtedness may be modified, exchanged,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness.

Key Principal acknowledges that Key Principal has received a copy of the Note
and all other Loan

 

Page 10



--------------------------------------------------------------------------------

Documents. Neither this Acknowledgment nor any of its provisions may be waived,
modified, amended, discharged, or terminated except by an agreement in writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge, or termination is sought, and then only to the extent set
forth in that agreement. Key Principal agrees to notify Lender (in the manner
for giving notices provided in Section 31 of the Security Instrument) of any
change of Key Principal’s address within 10 Business Days after such change of
address occurs. Any notices to Key Principal shall be given in the manner
provided in Section 31 of the Security Instrument at the address set forth below
or such other address as to which notice of change of address has been given in
accordance with Section 31(b) of the Security Instrument. Key Principal agrees
to be bound by Paragraphs 22 and 23 of the Note.

Key Principal’s members and non-member manager and their respective direct or
indirect partners, members, shareholders, managers, directors, officers,
employees, trustees, beneficiaries, constituents, legal or personal
representatives, shall have no personal liability under this Acknowledgment for
the performance of any of the obligations of Key Principal under this
Acknowledgment.

THIS ACKNOWLEDGMENT IS AN INSTRUMENT SEPARATE FROM, AND NOT A PART OF, THE NOTE.
BY SIGNING THIS ACKNOWLEDGMENT, KEY PRINCIPAL DOES NOT INTEND TO BECOME AN
ACCOMMODATION PARTY TO, OR AN ENDORSER OF, THE NOTE.

IN WITNESS WHEREOF, Key Principal has signed and delivered this Acknowledgment
or has caused this Acknowledgment to be signed and delivered by its duly
authorized representative.

 

KEY PRINCIPAL:

DEGA, LLC, a Delaware limited liability company By:   Douglas Emmett Management,
Inc.,   a Delaware corporation, its Manager   By:  

 

  Name:   William Kamer   Title:   Chief Financial Officer Employer ID No.:
68-0599468

 

Page 11



--------------------------------------------------------------------------------

SCHEDULE A

MBS - GRADUATED PREPAYMENT PREMIUM

Any prepayment premium payable under Paragraph 12 of this Note shall be computed
as follows:

(a) Borrower may voluntarily prepay all (but not less than all) of the
indebtedness evidenced hereby at any time during the Loan term, subject to the
requirements of subparagraph (b) below.

(b) If Borrower makes a voluntary prepayment of this Note, Lender accelerates
the unpaid principal balance of this Note, or the Lender applies collateral held
by Lender to the repayment of any portion of the unpaid principal balance as
permitted in Section 12(b)(3) of the Note (if any), the prepayment premium shall
be equal to the following percentage of the amount of principal being prepaid at
the time of such prepayment, acceleration or application:

 

First Loan Year

   3.00%

Second Loan Year

   2.00%

Third Loan Year

   2.00%

Fourth Loan Year

   1.00%

Fifth Loan Year

   0.75%

Sixth Loan Year

     .50%

06/01/2013 – 01/31/2014

   0.50%

02/01/2014 – 01/31/2015

   0.00%

(c) For the purposes of this Note, a “Loan Year” means either (i) the period
beginning on the date of this Note and ending on the day before the 13th full
calendar month thereafter (i.e. May 31, 2008) or (ii) each successive 12-month
period thereafter.

 

 

BORROWER’S INITIALS

 

Page A-1



--------------------------------------------------------------------------------

SCHEDULE B

MODIFICATIONS TO MULTIFAMILY NOTE

The following modifications are made to the text of the Note that precedes this
Schedule:

 

1. A new Paragraph 4A shall be added as follows:

4A. Borrower may apply for an increase in the principal amount of the Loan from
the first anniversary date of the closing of the Loan until the Maturity Date,
to be effective as of the issuance date of any new DMBS funding the
Indebtedness. Approval of an increased amount of the Loan will be subject to
satisfying all of Lender’s and Fannie Mae’s underwriting criteria and guidelines
applicable to loans of a similar underwriting tier. The guaranty and servicing
fee applicable to the increased amount of Loan will equal Fannie Mae’s then
current best published rate for loans with 1.10 debt service coverage (variable
rate) (1.25 debt service coverage-fixed rate) and a 70% loan to value ratio. The
maturity date of the increased amount shall not extend beyond the Maturity Date.
Borrower shall pay all actual, reasonable out-of-pocket costs to third parties,
with legal fees not to exceed $10,000.

 

2. A new Paragraph 7A shall be added as follows:

7A. Interest Rate Hedge. (a) The Initial Hedge. To protect against fluctuations
in interest rates, Borrower shall make arrangements for a LIBOR based hedge
instrument (“Hedge”) to be in place and maintained at all times with respect to
the Loan. For purposes of this Note, “LIBOR” is defined as an interest rate
based upon the London Inter-Bank Offered Rate for three (3) month
U.S. Dollar-denominated deposits. Lender acknowledges that Borrower has
previously obtained Caps in an aggregate amount equal to the Original Note (the
“Existing Caps”) which are presently due to expire August 1, 2011. The Borrower
shall obtain one or more additional Caps (the “Supplemental Caps”) in an
aggregate amount equal to the difference between the original principal amount
of this Note and the original principal amount of the Original Note. The Hedge
for the initial DMBS shall be a Cap (whether one or more) for a period beginning
not later than the date of this Note (with the exception that the Supplemental
Caps shall have an effective date not later than August 1, 2007) and ending
(i) with respect to the Existing Caps, not earlier than the third anniversary of
the date of the Original Note and (ii) with respect to the Supplemental Caps,
ending not earlier than the third anniversary of the date of this Note (the
“Initial Hedge Period”).

(b) Subsequent Hedges. Additional Hedges (each, a “Subsequent Hedge”) shall be
required for the lesser of (i) three (3) years, or (ii) the remaining term of
the Note, upon the expiration of the Cap (whether one or more) in place for the
applicable Initial Hedge Period (it being understood that if the term of any
such Cap is longer than the applicable Initial Hedge Period, then the three
(3) year period provided in clause (i) shall commence on the actual termination
date of the Cap). It is the intention of the parties, and a condition of the
Note, that Borrower shall obtain, and shall maintain at all times during the
term of the Note, a Hedge in an aggregate notional principal amount equal to the
outstanding principal balance of the Note on the date that the Hedge is
purchased, covering the required term of the Note as set forth in this Paragraph
7A.

 

Page B-1



--------------------------------------------------------------------------------

(c) Hedge Terms. Each Hedge which is a Cap shall:

(1) collectively, with all other Hedges provided to Lender in connection with
the Loan, provide for a notional principal amount equal at all times to the
outstanding principal balance of the Note on the date that the Hedge is
purchased;

(2) with respect to the Existing Caps, provide a strike rate not greater than
5.0% per annum and with respect to the Supplemental Caps, provide for a strike
rate not greater than 6.0% per annum;

(3) with respect to any Subsequent Hedge, provide a strike rate not greater than
the lowest interest rate which, when increased by seventy and  7/10 basis points
(.707%) and multiplied by the portion of the outstanding principal balance of
the Loan to be covered by such Subsequent Hedge (i.e. the notional amount of the
replacement Cap), would equal an amount which, when combined with (i) the debt
service on the remaining portion of the Loan covered by any other Cap(s) then in
effect (such debt service to be calculated based upon the strike rate of the
additional Cap(s) and applicable portion of the principal amount of the Loan
covered by such Caps(s) (i.e. the notional amount(s) of any such Cap(s)), and
(ii) the amount of assumed principal payments which would be due on a loan in an
amount equal to the then outstanding principal balance of the Loan and a thirty
year amortization schedule, would result in a combined debt service coverage
ratio of not less than 1.10 to 1.00 (the “Hedge Rate”), based upon the
underwritten net operating income of the Property, determined as provided
herein. The debt service coverage ratio (and its components) for each Cap shall
be determined in accordance with the underwriting standards set forth in the
Fannie Mae Multifamily Delegated Underwriting and Servicing (DUS) Guide in
effect as of the time of such determination (the “DUS Guide”), based upon the
underwritten net operating income of the Property calculated using the net
revenue generated by the operation of the Property for the three (3) month
period immediately preceding the date of determination, annualized and the
underwritten expenses of the Property for the twelve (12) month period
immediately preceding the date of determination, adjusted for inflation at a
rate of three and 00/100 percent (3.00%) per annum.;

(4) require the counterparty to make interest payments on the notional principal
amount at a rate equal to the amount by which Coupon Rate exceeds the Hedge
Rate;

(5) require the counterparty to make such interest payments either to an account
pledged to the Lender or directly to the Lender after an Event of Default
pursuant to the Hedge Security Agreement (as defined below); and

(6) be evidenced, governed and secured on terms and conditions, and pursuant to
documentation (the “Hedge Documents”), in form and content acceptable to Fannie
Mae, and with a counterparty (a “Counterparty”) approved by Fannie Mae, which
may include Bank of America, Wells Fargo and Wachovia.

 

Page B-2



--------------------------------------------------------------------------------

(d) Hedge Security Agreement; Delivery of Hedge Payments. Pursuant to a security
agreement in form and content acceptable to Lender (each a “Hedge Security
Agreement”), Lender shall be granted an enforceable, perfected, first priority
lien on and security interest in each Hedge and payments due under the Hedge
(including scheduled and termination payments) in order to secure Borrower’s
obligations to Lender under this Note. With respect to each Hedge, the Hedge
Security Agreement must be delivered by Borrower to Lender no later than the
effective date of the Hedge.

(e) Termination. Borrower shall not terminate, transfer or consent to any
transfer of any existing Hedge without Lender’s prior written consent as long as
Borrower is required to maintain a Hedge pursuant to the Note; provided,
however, that if, and at such time as, the Note is paid off or converted to a
fixed rate pursuant to the terms of the Conversion Agreement between Borrower
and Lender, Borrower shall have the right to terminate the existing Hedge.

(f) Escrow. Upon the occurrence of an Event of Default under the Security
Instrument, Borrower will be required to (i) make annual deposits (“Annual
Deposits”) to be held in an interest bearing hedge reserve escrow account during
any period in which a Hedge with an original term of less than the remaining
term of the Note is in effect, to provide moneys for the purchase of a
Subsequent Hedge and (ii) enter into a Hedge Reserve Escrow Account Security
Agreement with Lender. Lender shall determine the amount of the Annual Deposits
and shall monitor the hedge reserve escrow account holding such Annual Deposits.

(g) Performance Under Hedge Documents. Borrower agrees to comply fully with, and
to otherwise perform when due, its obligations under, all applicable Hedge
Documents and all other agreements evidencing, governing and/or securing any
Hedge arrangement contemplated under this Paragraph. Borrower shall not
exercise, without the Lender’s prior written consent, and shall exercise, at
Lender’s direction, any rights or remedies under any Hedge Document, including
without limitation the right of termination.

 

 

BORROWER’S INITIAL(S)

 

Page B-3



--------------------------------------------------------------------------------

SCHEDULE C

PRINCIPAL AMORTIZATION SCHEDULE

NOT APPLICABLE

 

Page C-1



--------------------------------------------------------------------------------

SCHEDULE D

RATE CONFIRMATION FORM

Pursuant to Paragraph 4(c) of that certain Amended and Restated Discount MBS
Multifamily Note dated as of June 1, 2007 (the “Note”), from the undersigned
(the “Borrower”) to Fannie Mae, a federally-chartered and stockholder-owned
corporation organized and existing under the Federal National Mortgage
Association Charter Act, 12 U.S.C. §1716 et seq., (the “Lender”), the Borrower
hereby requests that the Lender issue to it an advance for the purpose of
refinancing the Indebtedness to be funded by a discount mortgaged backed
security (“DMBS”) and the Lender hereby confirms that it has obtained a
commitment for the purchase of a Fannie Mae DMBS with the following terms:

 

Advance Amount      $                                      
                          Term      Three months    DMBS Issue Date     
                                              1,                     DMBS
Imputed Interest Rate                       %    Discount                      
%    Price     

 

   Closing Date no later than                                            
      ,                        

 

Page D-1



--------------------------------------------------------------------------------

Dated:                             ,         

 

DEUTSCHE BANK BERKSHIRE MORTGAGE, INC., a Delaware corporation

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Rate Setting Date:                             ,             ,     :     AM/PM
Eastern Time

AGREED TO AND ACCEPTED BY:

 

Dated:                             ,         

 

BORROWER:

DEG RESIDENTIAL, LLC

a Delaware limited liability company By:   Douglas Emmett Management, Inc.,   a
Delaware corporation, its Manager   By:  

 

  Name:   William Kamer   Title:   Chief Financial Officer 68-0599468 Borrower’s
Employer ID Number

 

Page D-2